Motion Granted; Dismissed and Memorandum Opinion filed August 21, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00250-CV

                          DOUG WEAVER, Appellant
                                        V.
                   LAPOLLA INDUSTRIES, INC., Appellee

                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-54663

               MEMORANDUM                        OPINION
      This is an accelerated appeal from an order signed March 11, 2014, denying
appellant’s special appearance. On August 6, 2014, appellant filed an unopposed
motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.